                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                             No. 5:17-CR-392-D-4

UNITED STATES OF AMERICA

     V.                                            ORDER TO SEAL
                                             [DOCKET ENTRY NUMBER 299]
ANDRE DURON ROBINSON,

            Defendant.

     Upon Motion of the Defendant,       it is hereby ORDERED that Docket

Entry Number 299 be      sealed until   such time as   the   Court determines

that the aforementioned filing should be unsealed.


     SO ORDERED. This,                                       ,   202-11.




                                             JAMES C. DEVER III
                                        United States District Judge




      Case 5:17-cr-00392-D Document 304 Filed 01/04/21 Page 1 of 1
